                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

WILLIAM LEE GRANT, II,                                 )
                                                       )
                                Plaintiff,             )
                                                       )        JUDGMENT IN A
                                                       )        CIVIL CASE
v.                                                     )        CASE NO. 5:19-cv-283-D
                                                       )
JOINT SPECIAL OPERATIONS COMMAND,                      )
                                                       )
                                Defendant.             )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court DISMISSES plaintiff's
complaint [D.E. 1-2] for failure to state a claim upon which relief can be granted.

This Judgment Filed and Entered on August 19, 2019, and Copies To:
William Lee Grant, II                                  (Sent to 901 Wythe Road Springfield, IL 62702
                                                       via US Mail)




DATE:                                                   PETER A. MOORE, JR., CLERK
August 19, 2019                                                (By) /s/ Nicole Sellers
                                                                Deputy Clerk
